Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 17-18, 20-23, 33-35 are pending and herein allowed.
Claims 1-16, 19, and 24-32 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 17-18, 20-23, 33-35 are allowed.
Following the decision at the Patent Trials and Appeals board, and the amendments to the claims filed 5/24/2021. Previously indicated allowable subject matter of claim 19 has been brought into independent claim 17. 
Regarding Independent claim 17, Durand teaches a deflector 18, this deflector appears to only provide a downward force to close the flaps and as such the simultaneous upward and downward movement of the flaps by the deflector therefore the prior art of record alone or in proper combination fails to teach “the upper edge of the upper part of one of the length sidewalls is first diverted downwardly by a deflector and simultaneously the upper edge of the upper part of the other length sidewall is diverted upwardly by the deflector, the deflector retracting under a pushing force of at least one of the upper edges so that the upper edges do not interfere with each other”, along with all the remaining limitations in the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 18, 20-23, 33-35.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731